Citation Nr: 0929303	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and if so, whether 
entitlement to service connection for PTSD is warranted. 

2.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The May 2004 rating decision 
confirmed and continued the previous denial of entitlement to 
service connection for PTSD.  The January 2005 rating 
decision denied entitlement to service connection for 
residuals of frostbite.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service connection for PTSD was denied in a November 1997 
rating decision.  The Veteran was notified of this decision 
and he did not file an appeal.  The Veteran filed a new claim 
in September 2003.

2.  Evidence received since the November 1997 RO decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for PTSD.

3.  Competent and probative evidence of residuals of 
frostbite is not of record, or in the alternative, competent 
evidence of a nexus between a claimed frostbite disability 
and active military service is not of record. 




CONCLUSIONS OF LAW

1.  New and material evidence having not been received since 
the RO's November 1997 decision, which denied a claim of 
entitlement to service connection for PTSD, the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2008).

2.  Residuals of frostbite were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis
                                                                                                                                                     
In the November 1997 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that the claim was not well grounded because there was no 
evidence of in-service trauma.  The relevant evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records for the period of 1951 to 1953, 
administrative records, form DD-214, a letter from Social 
Security Administration listing benefits, a statement from 
West Los Angeles VA Medical Center stating they had no 
treatment records for the Veteran, a general VA examination 
dated in August 1997 and a PTSD VA examination dated in 
August 1997.  The Veteran was notified of the decision in 
November 1997.  He did not file an appeal however, and the 
November 1997 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In September 2003, the Veteran submitted a new claim for 
PTSD.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the November 1997 rating 
decision includes a letter from Dr. S.H. dated in September 
2003, an October 2003 statement from the Veteran regarding 
his stressors, an April 2004 letter from Dr. S.O. and Dr. 
S.H., West Los Angeles VA Medical Center records from October 
2003 to October 2004 and from November 2004 to May 2008 and 
form DD-214.

The Board finds that the evidence, apart from the Veteran's 
form DD-214, received since the November 1997 rating decision 
is new, as it has not been previously considered by agency 
decisionmakers.  However, while new, the evidence added to 
the record since November 1997 is not found to be material.  
In so finding, it is acknowledged that such evidence does 
establish a current diagnosis of PTSD; however, that 
diagnosis was know at the time of the November 1997 rating 
decision.  The letters from the Veteran's doctors 
historically link the Veteran's PTSD to his service, and in 
this sense, the recently submitted evidence does relate to a 
fact necessary to substantiate the claim.  However, for 
evidence to be new and material under 38 C.F.R. § 3.156(a), 
such evidence must also raise a reasonable possibility of 
substantiating the claim.  In this case, the fact that the 
Veteran has a diagnosis of PTSD and medical reference 
historically linking the diagnosis with service does not 
assist with substantiating the claim as no evidence of a 
verifiable in-service stressor has been submitted.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  The 
Veteran was awarded the Korean Service Medal and the United 
Nations Service Medal; however, neither of these establish 
combat service.  His service personnel records do not 
otherwise corroborate combat service.  In the absence of 
evidence establishing combat service, while the Veteran 
submitted a statement regarding his in-service stressor, 
there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
Veteran's statement, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor and the 
statement provided by the Veteran is not specific as to be 
capable of verification by the Center for Unit Records and 
Research (CURR).  He has not given sufficiently specific 
information such as approximate date and location of any 
claimed stressor so as to allow any meaningful referral to 
appropriate sources for verification of his claimed 
stressors.  As described, his claimed stressors are too 
vaguely reported to be able to verify them.  Therefore, the 
lack of verified in-service trauma that was the basis for the 
1997 final denial remains lacking.  

As the evidence submitted since the November 1997 rating 
decision is not material, the Veteran's claim to reopen is 
denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

II.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Analysis 

The Veteran asserts that he incurred frostbite in service.  A 
review of the Veteran's medical records does not show a 
current diagnosis of frostbite.  

A review of the Veteran's service treatment records reveals 
no complaints regarding frostbite.  The Veteran's service 
treatment records dated from November 1951 to November 1953 
make no mention of frostbite or any skin condition related to 
frostbite.  The November 1953 separation examination reported 
no complaints and noted that the Veteran was fit for release.  

Post service, the Veteran received a general VA examination 
in August 1997.  The examination indicated that the Veteran's 
skin was within normal limits and no mention of frostbite was 
made.  In addition, the post service medical records, dated 
in 1955 and 1956 and from 2003 to 2008, show no indication of 
frostbite or of residuals of frostbite.   

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of frostbite or residuals thereof at 
any time during the claim, that holding would not be 
applicable.

The Board recognizes the contentions advanced by the Veteran 
that he incurred frostbite in service.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by testifying to the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the Veteran's belief that he has frostbite or its residuals 
currently or in service is not competent evidence because he 
does not have the requisite health care training to determine 
the presence of frostbite or its residuals.  See Jandreau.

As there is no evidence of this current disability, the Board 
must deny the Veteran's claim of service connection for 
frostbite.  The preponderance of the evidence is against the 
claim of service connection for frostbite, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in February 2004 for PTSD and October 2004 for frostbite.  
However, even though the February 2004 attachment is not in 
the Veteran's claims file, the letter indicates that the 
attachment "What the evidence must show" was enclosed with 
the letter.  The Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  As to informing the Veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that, on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letters 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The February 2004 letter contained this notice, stating what 
is necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992).   He was 
also sent a PTSD questionnaire that requested specific 
information concerning any claimed stressor.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Regarding elements (4) (degree of disability) and (5) 
(effective date of the disability), he was provided with 
notice of the type of evidence necessary to establish a 
disability rating in a March 2006 letter.  While this letter 
was sent after both rating decisions, the Board determines 
that the Veteran is not prejudiced, because he had a 
meaningful opportunity to participate effectively in the re-
adjudication of his claims in January 2007 and May 2008.  The 
Veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  The Veteran also 
received a VA examination in connection with his PTSD claim 
and received a general examination, which assessed the 
Veteran's entire body.
 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and of which it had 
knowledge.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD is not 
reopened.  The appeal is denied.

Entitlement to service connection for residuals of frostbite 
is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


